Name: Commission Regulation (EC) No 2494/2001 of 19 December 2001 amending Regulation (EC) No 80/2001 as regards the options for disposing of fishery products withdrawn from the market
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  marketing;  trade policy;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R2494Commission Regulation (EC) No 2494/2001 of 19 December 2001 amending Regulation (EC) No 80/2001 as regards the options for disposing of fishery products withdrawn from the market Official Journal L 337 , 20/12/2001 P. 0022 - 0022Commission Regulation (EC) No 2494/2001of 19 December 2001amending Regulation (EC) No 80/2001 as regards the options for disposing of fishery products withdrawn from the marketTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 34(2) thereof,Whereas:(1) In accordance with Commission Regulation (EC) No 80/2001 of 16 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards notifications concerning recognition of producer organisations, the fixing of prices and intervention within the scope of the common organisation of the market in fishery and aquaculture products(2), Member States notify the Commission, for each product withdrawn from the market, of the value and quantities disposed of, broken down by the disposal options set out in Commission Regulation (EEC) No 1501/83(3).(2) Regulation (EEC) No 1501/83 has been repealed and replaced by Regulation (EC) No 2493/2001(4) which increases the number of disposal options available.(3) Regulation (EC) No 80/2001 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1Table 9 in Annex VIII to Regulation (EC) No 80/2001 is replaced by the following: "TABLE 9Use of withdrawals>TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 13, 17.1.2001, p. 3.(3) OJ L 152, 10.6.1983, p. 22.(4) See page 20 of this Official Journal.